Citation Nr: 0410208	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  00-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
thoracotomy, decortication and pneumonia, claimed as secondary to 
service-connected right knee disability.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of a right thoracotomy, decortication and 
pneumonia, claimed as due to Department of Veterans Affairs 
surgery on the right knee in December 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to November 
1968.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

When this case was previously before the Board in September 2001, 
it was noted that the RO had adjudicated the veteran's claim as 
one of entitlement to compensation under 38 U.S.C.A. § 1151.  The 
Board further noted that at the time the RO adjudicated the 
veteran's 1151 claim, his right knee disability had not yet been 
service connected but that a subsequent rating action had 
established service connection for the right knee disorder, 
effective from July 1988.  Thus, the Board observed, the surgery 
in December 1997 was for a service-connected condition and if 
additional disability were proximately due to that surgery, it 
would be service-connected as secondary to the service-connected 
knee disorder rather than compensated as if it were under 38 
U.S.C.A. § 1151.  See 38 C.F.R. § 3.310(a) (2003).  

The Board in September 2001 stated that although the RO had not 
specifically adjudicated the issue of entitlement to secondary 
service connection for residuals of thoracotomy and decortication, 
it had addressed the essence of such a claim in the July 1999 
rating decision and the October 1999 statement of the case by its 
finding that the right knee surgery was not the proximate cause of 
the claimed additional disability.  Because proximate cause was an 
essential element of either a secondary service connection claim 
or a claim under 38 U.S.C.A. § 1151, the Board construed the 
veteran's disagreement and appeal as including the issue of 
entitlement to secondary service connection.  The issues were 
therefore restated as set forth on the title page of this 
decision, and the case was remanded to the RO for additional 
development.  Following the requested development, the RO in 
August 2002 continued its denial of the claimed benefit.  

In June 2001, the veteran gave sworn testimony at a hearing before 
a Veterans Law Judge who subsequently left the Board.  However, a 
transcript of that hearing is of record.  Because the judge who 
conducted the hearing must participate in making the final 
determination of the claim under 38 U.S.C.A. § 7107(c) (West 
2002), the veteran was afforded the opportunity for another 
hearing before the Board.  In a written statement dated in March 
2004, the veteran indicated that he did not want an additional 
hearing.  Accordingly, the Board will proceed on the record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  A rating decision dated in January 2000 granted service 
connection for a right knee replacement, effective from July 1988, 
and for lateral instability of the right knee, effective from 
September 1997.  

3.  The evidence showing that the veteran has residuals of a right 
thoracotomy, decortication and pneumonia that proximately resulted 
from VA hospitalization and surgical treatment in December 1997 
for his service-connected right knee disability is in approximate 
balance with the evidence suggesting no such causal connection.  


CONCLUSION OF LAW

The veteran has residuals of a right thoracotomy, decortication 
and pneumonia that are proximately due to VA hospitalization and 
surgical treatment for his service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.310(a) (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, became effective during the pendency of 
this appeal, the Board finds it unnecessary to address the Act's 
applicability to this appeal in view of the disposition reached 
herein.  Although neither the statement of the case nor the 
supplemental statement of the case contains the law regarding 
service connection on a secondary basis, the controlling law was 
set forth in the Board's remand of September 2001, with citation 
to the pertinent regulation.  The Board concludes that the 
standards of due process are not violated by considering the 
secondary service connection claim on the basis of the current 
record.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (upholding the Board's 
right under 38 C.F.R. § 19.9(b)(2) (2002) to consider an appeal in 
light of law, including regulations, not already considered by the 
RO).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  When aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The record shows that the veteran underwent an arthroscopy of the 
right knee with limited chondroplasty at a VA medical center on 
December 30, 1997.  Following the procedure, sutures were used to 
close the incisions and a drain was placed through the 
superomedial portal.  A sterile dressing was applied, and the 
tourniquet was deflated.  There were no complications.  The 
veteran was extubated and returned to the Recovery Room in stable 
condition.  Lortab was prescribed at discharge from the hospital 
on the day of the surgery.  Lortab is indicated for the relief of 
moderate to moderately severe pain.  See Physicians' Desk 
Reference 2524 (47th ed. 1993).  There were no physical 
restrictions.  Weight bearing was as tolerated, and the use of 
crutches was as needed.  

On January 8, 1998, the veteran was seen at a private emergency 
room with a five-day history of cough, shortness of breath, and 
right chest and flank pain.  The VA arthroscopy nine days 
previously was noted, and it was reported that the veteran had 
been home about four days when he began developing right-sided 
pleuritic chest pain.  This persisted for several days and 
eventually moved into the right flank and right upper quadrant of 
the abdomen.  In the four days prior to admission, the veteran had 
been unable to eat and unable to take an adequate breath or cough 
effectively because of the pain.  There was no history of 
pulmonary embolus or deep venous thrombosis.  He denied the use of 
tobacco.  The assessment following diagnostic imaging was right 
lower lobe pneumonia, and he was admitted to the hospital for 
further evaluation and treatment.  The final diagnoses on 
discharge from the hospital on January 13, 1998, were pneumonia, 
pleural effusion, and atelectasis.  

However, the veteran was readmitted to the private hospital on 
January 15, 1998, with a recurrence of fever and more aching and 
lethargy.  It was reported that the question of empyema versus 
pulmonary embolism was raised during the previous admission and 
that he had undergone pleurocentesis that showed an exudative 
fluid but was culture negative.  Following discharge from his 
first admission, he underwent a CT scan, which showed loculated 
effusion.  Although a tube was placed under CT guidance, only 
minimal drainage of fluid was obtained.  Accordingly, on January 
17, 1998, the veteran underwent a right thoracotomy with 
decortication for a right fibrohydrothorax and entrapped lung.  He 
was placed in the intensive care unit following the surgery.  He 
had no air leak, and cultures were negative.  He was transferred 
to the floor on January 19, 1998, and his chest tube was removed 
the following day.  He remained afebrile, and his cultures were 
still negative.  He was discharged on January 20, 1998, with final 
diagnoses that included fibrothorax of the right chest and recent 
pneumonia.  

The veteran continued to have chest pain, congestion, and 
shortness of breath during February 1998.  He returned to work on 
February 18, 1998, but became markedly dyspneic and had some chest 
pain, initially on the right, while walking at work.  By February 
23, 1998, however, the veteran was felt to have had a satisfactory 
course following his decortication.  Although his right lung was 
dull to auscultation and percussion in the base region, his 
exercise tolerance was improving.  On March 23, 1998, the 
veteran's lungs were clear to auscultation, and chest x-rays 
revealed clear lung fields bilaterally.  The incision had healed 
well.  The impression was that the veteran had had a satisfactory 
course following decortication and had returned to full exercise 
activities.  

On March 31, 1998, the veteran underwent a private left total knee 
arthroplasty.  He underwent a right total knee arthroplasty by VA 
the following August.  

Dr. Wood, the private pulmonary specialist who had seen him in 
1998, noted in a letter of December 2001 that the veteran's 
thoracotomy in January 1998 for right fibrohydrothorax and 
entrapped lung was a result of his recent pneumonia.  Dr. Dixon, 
the veteran's treating physician in 1998, noted in a letter of 
January 2002 that he "could not exclude the possibility that a 
temporal connection could be made between the arthroscopic . . . 
surgery and the subsequent development of the pneumonia."  

The Board remanded this case in September 2001 in part to obtain a 
medical opinion regarding whether the veteran had a chronic lung 
disorder attributable to pneumonia with thoracotomy and 
decortication in January 1998 and, if so, to determine whether it 
was at least as likely as not that the veteran's pneumonia in 
January 1998 was a proximate result of the right knee surgery by 
VA in December 1997.  If so, the examiner was also asked to 
determine whether the proximate cause of the pneumonia was 
carelessness, negligence, lack of proper skill, error in judgment, 
or similar instance of fault on the part of VA or was an event 
that was not reasonably foreseeable.  See 38 U.S.C.A. § 1151.  

On VA respiratory examination in June 2002, the VA examiner 
reported that he had reviewed the claims file.  The diagnosis was 
"[s]ymptomatology of dyspnea and shortness of breath with unknown 
etiology."  After reviewing the record, the examiner was of the 
opinion that the veteran's pneumonia was not a result of 
carelessness, negligence, lack of proper skill, error in judgment, 
or similar incident of fault on the part of VA or of an event that 
was not reasonably foreseeable.  However, the examiner also stated 
that he was unable to prove or disprove that the veteran's 
pneumonia was caused by the arthroscopic surgery on his right 
knee, as the veteran did not have immediate pneumonia while in the 
hospital.  Therefore, "it is at least not as likely [sic] that the 
veteran's pneumonia in January 1998 was a proximate result of his 
right knee surgery on December 30th, 1997."  

Although the VA examiner found in 2002 that the veteran's current 
dyspnea and shortness of breath were of unknown etiology, the 
Board finds that the current symptomatology cannot be 
disassociated from the respiratory disability initially manifested 
in January 1998.  The veteran told the examiner that between 1998 
and 2002, he had episodes of shortness of breath about one to two 
times a month.  He said that he now had episodes of shortness of 
breath that occurred about five to six times a month.  

The issue, then, is whether the veteran's pneumonia with 
thoracotomy and decortication was a proximate result of the 
surgery on his right knee in December 1997.  By finding, in 
effect, that the pneumonia was a reasonably foreseeable event 
associated with surgery (and its attendant hospitalization), the 
VA examiner acknowledged that the veteran could have had pneumonia 
as a result of the surgical treatment in December 1997.  Indeed, 
the examiner was of the opinion that such an etiology could not be 
proved or disproved.  He noted that the pneumonia did not seem to 
arise during the actual hospital treatment in December 1997, but 
he misstated the timing of the veteran's initial admission to the 
private hospital, indicating that it had occurred on January 13, 
1998; the veteran had in fact been admitted five days previously.  
This is important because it places the onset of the veteran's 
pleuritic chest pain that much closer to the actual VA surgery.  
The record shows that the veteran developed pleuritic chest pain 
only about four days following the surgery and that he had been 
home recovering from the surgery.  The work-ups in January 1998 
failed to establish deep vein thrombosis as the cause of the chest 
pain.  In addition, Dr. Dixon noted that there was a possible 
temporal connection between the arthroscopic surgery and the 
subsequent development of the pneumonia.  If, however, the 
pneumonia developed as a result of the VA hospitalization and 
surgical treatment for service-connected disability, the chronic 
residuals of that pneumonia may be service connected.  The Board 
finds that it is at least as likely as not that the pneumonia 
developed as a direct consequence of the December 1997 VA hospital 
and surgical treatment, especially in view of the fact that the 
early manifestations of the pneumonia occurred closely proximate 
to his discharge from the VA facility and in light of the 
exclusion of other possible etiologies or exposure.  When the 
evidence favoring a grant of the benefit is in approximate balance 
with the evidence favoring a denial of the benefit, the veteran is 
entitled to the benefit of the doubt.  38 U.S.C.A. § 5107(b).  It 
follows that the claim for secondary service connection for 
residuals of a right thoracotomy, decortication and pneumonia must 
be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  

The veteran's 1151 claim was received in November 1998.  In its 
prior remand, the Board interpreted the 1151 claim as encompassing 
a claim of secondary service connection that, with the 1151 claim, 
was effectively denied by the rating decision of July 1999.  This 
means, and can only mean, that the claim for secondary service 
connection and the 1151 claim were received and adjudicated 
simultaneously.  The grant of secondary service connection herein 
is a grant of the greater benefit.  See Alleman v. Principi, 349 
F.3d 1368 (Fed. Cir. 2003).  Accordingly, the grant of secondary 
service connection renders the 1151 claim moot.  


ORDER

Service connection for residuals of a right thoracotomy, 
decortication and pneumonia secondary to service-connected right 
knee disability is granted.  

The appeal with respect to the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a right 
thoracotomy, decortication and pneumonia due to VA surgery on the 
right knee in December 1997 is dismissed.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



